IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 336 EAL 2016
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
CHRISTOPHER R. WILLIAMS,                    :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of November, 2016, the Petition for Allowance of Appeal

and Application of Supplemental Authority in Support of Petition for Allowance of Appeal

are DENIED.